OFFICE   OF   TiiE   ATTORNEY    GENERAL OF TEXAS
                                       AUSTIN

-C.-
 *--



       state Board of ihfrdraesere   and 0Xl!W3tO1~&i
       Litt~efleld  Bu1l.d~
       Auatln, ‘iexasi             \
       Dear Mad8l8:                  Attentions




                                                    e Board of Co~tolo~
       dated b&d%’                                   and wmsiderad by thfn
       dqartment.  Wi




                                  of the State of 2cota8
                                  th, end Brs. Stone’8
                                ed to the SEerrateior
                                ha8 not been Isubnlltted
            as of thla date. Therefore, I should like
            to have an opinion Srom your Deepaptmtant a8
            to nhether or not maa Mona irr qoallflsd
            at thi8 tiw to bald 0srf0+3 as a msmber of
            the state Board of CosnKitology.
                                                                                 392


State Board of Ralrdra8ser8 and Cosm8tolo~lrts, Page 2


             “AHiole     734-b, Seotion 4 of the Rsvieed
     Civil      Statutes of Texas prescribed the qualffl-
     cations of mtmbemr of the State Board of Coame-
     tology, and the term for vhlch they shall hold
     OPilCS . It also sets forth thnt each member of
     ths Board shall            ssrve Tar a term ot six ysars,
     or until       hln   or    her successor 18 appoInted and
     quallfled. The fact la that Mrs. Stone, being
     appointed to fill an unexplrsd torm and bavlng
     qualified and taken the oath of offloe, but
     vhoae name vaa not submitted to the Senate with-
     in ten days after the Senate oonvened, as re-
     q,ulred by ths TOXBSConstitution, doss not knou
     whether to continue to serve until her successor
     18 duly appofnted and confirmed, or that by
     virtue of the Conatltutlonal provision, '&oh
     sets forth that ths CIovornorshall submit vlth-
     in ten days the zmmes of his appointeea to fill
     vacanaies on State Boards, vould control."

             Section      4 of Article        73bb of Vernon*s Penal Code pro-
vides as follovsc
           "Sea. 4. There is hereby areated a Stats
     Board of Bairdrssse 8 and Cosaetologlsts      aon-
     slating of three (3 f tadbers, saah ot vhom
     aball be a balrdresrer or comaetolo let, as
     definsd in thtr Aat, with&i Wty       s 30) d&y6
     after this Aot e&all become effeatlve,     the
     Cfovsrnor shall appoint the members OS’such
     Board ntah members abnll be at least twenty-
     rive  I 25) year8 of age and shall have   had  at
     least   five (5) years praotical eqxwlence In
     the majority of the praotloeo of halrdresofng
     or aosnmtology in Texas an4 &all                  be a oitlren
     of   the   State:     a~   member   or   the   Board shall be
     a member of nor affiliated vith sny school.oi
     halmlreosing or oosmetology vhlle ia offlae,
     nor &all eny tvo (2) member0 of said Board
     be graduate8 ot the same sahool,
             “(a)      ‘Baoh mamber of said Board shall
     servo a term of six (6) years, or until hln
     or her suaaessor 18 appointed and qualified,
     except In the ease of the first Board, in
     which case one member ahall be appointed to
                                                                                     .




                                                                                     393

state    Board    of   Xalrdreoser8   .$nd    COSlSStOlO~f8t8~prss 3


        serve    for   a psrlod of lx0       (2)‘y8S~Sl      a
        aeoond member shall be appointed to serve
        for a period of four (4) rears; end a
        third maubes Sk11 be appotited to SSP'Z8
        for a period of six (6) years) ad la WC-
        ing such appointments the &vemr    Shall
        deslgnata the respoot~ve pOSitiOn to be
        f'll1e&by au& agpolntment. The nemhers
        of 8ald Board shall tako the oath pxmrlded
        by lav for p&Me   offlctals. Vacancies Shall
        be tilled by tha Oovernor for the unsxpired
        portion    of the term."
          It vfll be noticed that Bectlon (a) of the above quoted
StatUtS exprear1y pSovide8 that a member of thamard   shall serve
for a term of six years or until his or her 8uuaessor 18 appoint-
ed ad qualified.

             Izkour Opinion Ilo. O&34, the smm questlotius8 disaues-
ed at length and a careful revleu oi the constitutional.and stat-
utory provlslon8    vlth reierenue to the oflice of Sscretary of
Stat0 van therain givaa. We believe that the same conmrtltutional
JWOViSiOl%S   and the holdlngthorelA csnbe eqwlly Rpplledtogour
Prapositlon.     A oopy of Opin%on Sfo.O-134 la being enolos8d here-
vlth for XouX'infOl?Satl~ and aS8lStallOe.
          You al-0thmefoFe l’eS&#ttt~~   advlaed ill amver to
your question that a member ot the State Board 0S Ealrdresaers
and CoamMiolo~18tsr to-vttc Llllle Stone ir entitled, under the
COnstltutlon and &lVS Of this I)tate, to aontinw to serve ln her
oftlalal oapaofty 8s a member of that B0ard Until such time as
her 8uocell8orlo appointed and duly qualiSle&
          SirieereoelvLng our request ue have been 8dvUed #at
the nosrinatlorrotNr8. L l.d1s 8tons ha8 heen SUbnrittIRd
                                                        by Oovsmor
OQanleltothe    senate ro~oonflrmatfon.    If the&mate   ahould
Fehr843t0 OoaiiXW OUQh8ppOiptUWSltthE2'UbOy
                                          Ft?jltating SW'S, thE!l
Ye call ~yow attention to our Opinion plo.O-3343 in whfch ve held
                e&ion of a n~ee        the &mate oreated a vi%canay in
                 QOpyof Qhilon so. bg -3343 ia ell~108,ed
                                                        for you' in-


            We trust that we have Nly                     answered youF irxm%rY.
    APPROVED APR 18, 1941
      n                                                   Yours very truly

/                                                  ATTORXEY cE3ERAL      OF TEXhS
    BIK
    ATTORNEY GENERAL
                                                                 RFrcld brcCrackon
mRs                                                                     Asalstant